Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an image decoding method to decode a plurality of sub- blocks in a block. The closest prior art, Han et al. (USPAP 2008/0175,317), shows a similar system, in which, determining an intra prediction mode (Please note, paragraph 0020. As indicated determining an intra prediction mode of the current block);
determining a decoding order among the plurality of the sub-blocks in the block based on the intra prediction mode and decoding the plurality of the sub-blocks in the block based on the decoding order (Please note, paragraph 0020. As indicated an intra prediction performer which intra prediction decodes the data about the current block in a unit of the sub blocks according to the determined intra prediction mode), wherein a width of the block is equal to a height of the block (Please note, paragraph 0020 as well as figure 4. As indicated wherein the unit block is a block which is a standard unit of the intra prediction). However, Han et al. fail to address: “wherein the plurality of the sub-blocks include a top-left sub-block, a top-right sub-block, a bottom-left sub-block and a bottom-right sub-block,

decoding of the top-right sub-block is performed before decoding of the top-left sub- block, and decoding of the bottom-right sub-block is performed before decoding of the bottom-left sub-block”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, November 10, 2021